10/11/2022



                                                                                     Case Number: DA 22-0018




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court Cause No. DA 22-0018


SERAPHINA WILSON, A MINOR,
BY AND THROUGH HER                           ORDER GRANTING LEAVE TO FILE
GUARDIAN, JEFFREY FERGUSON,                         AMICUS BRIEF

       Plaintiff and Appellee,

  v.

STATE OF MONTANA, by and
through the Montana Department of
Public Health and Human Services,

       Defendant and Appellant.

       Montana Association of Counties, through counsel, has filed its Motion for

Leave to File Amicus Brief in this matter.

       IT IS ORDERED that the Motion is GRANTED. Montana Association of

Counties shall file its amicus curiae on or before November 3, 2022.

       The Clerk is directed to provide a copy of this Order to all counsel of record.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                              October 11 2022